                      IN THE UNITED STATES DISTRICT COURT
                    FOR WESTERN DISTRICT OF NORTH CAROLINA


 IN THE MATTER OF THE SEARCH OF
 PRIORITY MAIL EXPRESS PARCEL
                                                              PM
 BEARING MAILING LABEL TRACKING                     Case No. ____________________
 NUMBER EJ 437 389 338 US,
 CURRENTLY LOCATED AT 2300                          Filed Under Seal
 YORKMONT ROAD, CHARLOTTE,
 NORTH CAROLINA

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

The undersigned, being duly sworn, deposes and states:

1.     I, Kellie Williams, a United States Postal Inspector currently assigned in Charlotte, North
       Carolina, am tasked with investigating various offenses, including use of the U.S. Mail to
       transmit controlled substances in violation of 21 U.S.C. § 841. I have been so employed
       since 2017. I have received formal classroom training from the U.S. Postal Inspection
       Service during the twelve-week Postal Inspector Basic Training Academy in Potomac,
       Maryland. Through my investigations and training, I have become familiar with the
       methods and techniques employed by individuals committing financial fraud, narcotics
       smuggling and money laundering of illicit proceeds, as well as other law violations.

2.    On November 9, 2020, a Priority Mail Express parcel bearing USPS tracking EJ 437 389
      338    US (hereafter, “the Suspect Parcel”) was entered into the mail stream in North
      Carolina. The    Suspect Parcel was addressed to “I Fix Services LLC, 1600 Vine St. Apt.
      1135, Los Angeles, CA 90028.”

3.     On November 9, 2020, Postal Inspectors in Charlotte, North Carolina, found the Suspect
       Parcel to be suspicious and contacted K9 Officer Cerdan of the Charlotte Mecklenburg
       Police Department (CMPD), for further investigation.

4.     On November 10, 2020, I attempted to verify the information provided on the Priority Mail
       Express parcel label by using law enforcement search databases. I was able to determine


                                                1

        Case 3:20-mj-00324-DSC Document 1-2 Filed 11/10/20 Page 1 of 4
     the sender’s name is not associated with the address. Further, the recipient’s name is not
     associated with the recipient address.

5.   The Suspect Parcel is described as follows:
     A.     Addressed to: “I Fix Services LLC, 1600 Vine St. Apt. 1135, Los Angeles, CA
            90028”
     B.     From: “Raw 2 Real LLC, 3825 Monticello St., Indian Trail, NC 28079”
     C.     Size: approximately: 11.75”X 8.75” X 5.75”
     D.     Weight: approximately: 4 pounds, 7 ounces
     E.     Postage affixed: $71.35
     F.     Physical description: USPS Priority Mail Express parcel displaying USPS
            tracking number EJ 437 389 338 US

6.   The size, shape, and weight of the parcel are consistent with those that, in my training and
     experience, contain cash money. Based on my training and experience, I am aware that
     those who use the U.S. Mail to distribute controlled substances often demand payment in
     advance, prior to shipping the controlled substances.

7.   I am aware, through my training and experience, that people who utilize the U.S. Mail to
     distribute controlled substances and their proceeds commonly use fictitious names and
     addresses in an attempt to avoid detection by law enforcement agencies. I am also aware,
     through training and experience, that California is a known source area for narcotics.

8.   I am aware, also through training and experience, that people often use the U.S. Mail,
     specifically Express and Priority Mail, for the delivery of controlled substances for various
     reasons, some of which are listed below:
     A.     Items sent via Express and Priority Mail are considered to be First-Class Mail.
            Therefore, these items cannot be examined without a federal search warrant.
     B.     Express and Priority Mail are generally expected to be delivered in one to three
            days. This assures the sender of expedited delivery.
     C.     Various dispatch times (times which a mailed item is transported to the next
            destination) are available to customers upon request and provide the sender an
            opportunity to have some control as to the arrival of the mailed item.

                                                2

      Case 3:20-mj-00324-DSC Document 1-2 Filed 11/10/20 Page 2 of 4
      D.      Individuals desiring to either send or receive controlled substances and payments
              for these substances through the U.S. Mail can do so without having to provide
              identification. This reduces the possibility of revealing their true identity.

9.    On November 9, 2020, Drug K-9 Handler, Officer Cerdan, CMPD, was contacted and
      asked to provide a drug detecting K-9. Officer Cerdan responded to the United States
      Postal Inspection Service, located in Charlotte, North Carolina, with drug detecting K-9
      Cali on November 10, 2020.

10.   The Suspect Parcel was placed into a lineup. The Suspect Parcel was placed with four
      separate but similar control parcels at the United States Postal Inspection Service in
      Charlotte, North Carolina. I observed as K-9 Cali walked among the parcels. K-9 Cali
      alerted to the Suspect Parcel by sniffing the seams of the Suspect Parcel and responding
      passively by sitting next to the Suspect Parcel, which is her signal to indicate the scent of
      a       controlled substance. The examination took place at 9:28 a.m. on November 10,
      2020.

11.   Narcotics Detection K-9 Cali was certified by the National Police Canine Association
      (NPCA) on July 27, 2018. K-9 Cali was again certified by the NPCA on October 29, 2018,
      November 4, 2019, and November 3, 2020. K-9 Cali is specifically trained to detect
      narcotic odors which include marijuana, cocaine, methamphetamine, ecstasy (MDMA),
      and heroin. During the last 24 months, K-9 Cali has been allowed to sniff a large number
      of building interiors, vehicles, packages, parcels, and suitcases. Officer Cerdan continues
      to conduct additional training in order to maintain Cali’s proficiency.

12.   In my training and experience, cash used to purchase controlled substances is usually kept
      within close proximity of the controlled substances themselves. As such, it is common for
      residue from the controlled substances to be found on the cash, providing an odor
      detectable to trained K-9s, such as Cali.

13.   Based on the above facts, I believe that probable cause exists that the Suspect Parcel
      contains evidence of a crime, contraband, fruits, or other items illegally possessed, or
      property designed for use, intended for use, or used in committing a crime, in violation of


                                                  3

          Case 3:20-mj-00324-DSC Document 1-2 Filed 11/10/20 Page 3 of 4
21 U.S.C. § 841. As such, I respectfully request that a Search Warrant be issued for the
Suspect Parcel.




/s/ Kellie R. Williams
Kellie R. Williams
U.S. Postal Inspector




In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of
this Affidavit, which was submitted to me by reliable electronic means, on this 10th day
of November, 2020, at 2:32 PM



                           Signed: November 10, 2020




                                         4

 Case 3:20-mj-00324-DSC Document 1-2 Filed 11/10/20 Page 4 of 4
